Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This Office action is in response to the amendments filed on 8/16/2021. The amendment to the specification and the amendment to the drawings were received and have been entered. 
The objection of the specification is withdrawn in view of the amendment. The objection of the drawings is withdrawn in view of the amendment. The amendments overcome the current objections.
	
Reasons for Allowance
Claims 1-16 and 20-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 23, the prior art of record, specifically prior art, Kim (US 2018/0190198) discloses a display substrate (a display panel 30, Fig 1 and 7, ¶56 abstract), comprising a base substrate and a plurality of sub-pixels (subpixels, ¶56) on the base substrate (30), 
wherein the plurality of sub-pixels (the subpixels Pmn, ¶56) are arranged in a plurality of sub-pixel columns (a pixel array has sub-pixels columns, ¶56) in a first direction and a plurality of sub-pixels rows in a second direction (a pixel array has sub-pixel rows, ¶56) the first direction intersecting with the second direction (the pixel array inherently arranged of quantities in rows and columns as in a matrix),
(each subpixels has a first transistor ST1, a second transistor DT, a third transistor ST2 and a storage capacitor C, see Fig 1);
a first electrode of the second transistor (ST1) is electrically connected to the first capacitor electrode of the storage capacitor (C) and a gate electrode of the first transistor (DT), 
a second electrode of the second transistor (ST1) is configured to receive a data signal (Dm), a gate electrode of the second transistor (ST1) is configured to receive a first control signal (G1n), and the second transistor (ST1) is configured to write the data signal (Dm) to the gate electrode of the first transistor (ST) and the storage capacitor (C) in response to the first control signal (G1n), 
a first electrode of the first transistor (DT) is electrically connected to a second capacitor electrode of the storage capacitor (C) and configured to be electrically connected to a light emitting element (OLED), 
a second electrode of the first transistor (DT) is configured to receive a first power voltage (EVDD), and the first transistor (DT) is configured to control a current for driving the light emitting element (OLED) under control of a voltage of the gate electrode of the first transistor (ST1), a first electrode of the third transistor (ST2) is electrically connected with the first electrode of the first transistor (DT) and the second capacitor electrode of the storage capacitor (C), 
a second electrode of the third transistor (ST2) is configured to be connected with a detection circuit (10), a gate electrode of the third transistor (ST2) is configured to (G2n), and the third transistor (ST2) is configured to detect an electrical characteristic of the sub-pixel (Pmn) to which the third transistor (ST2) belongs by the detection circuit (10) in response to the second control signal (G2n); 
Kim (US 2016/0300898) teaches the pixel electrodes 210r of the OLED may be electrically connected with the second emission control TFT T6r via the via hole VIA and the contact holes CH1, and electrically connected with the first TFT T1r which is the driving TFT T1 of FIG. 1 electrically connected with the second emission control TFTs T6r. See ¶94 and Fig. 3A. 
However, none of the prior art cited alone or in combination provides the motivation to teach “the first electrode of the third transistor is electrically connected to an active layer of the third transistor through a first via hole, and the first electrode of the third transistor is configured to be electrically connected to the light emitting element through a second via hole; the first via hole and the second via hole are at least partially overlapped with each other in a direction perpendicular to the base substrate.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 19, 2021